Specification
The disclosure is objected to because of the following informalities: The applicant make reference to a U.S. Application that appears to have matured into a U.S Patent.  Applicants should amend the specification to include the U.S Patent Number.  
Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10210463. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are anticipated by U.S. Patent No. 10210463.
Specifically, claim 1 and 16 are anticipated by claim 1 of U.S. Patent No. 10210463.
Claims 2-9, 17-20 are anticipated by claims 2-9, 17-20 of U.S. Patent No. 10210463.
Claims 10-15 are anticipated by claims 21-25, 27 of U.S. Patent No. 10210463.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1: Step 1: the claim is directed to statuary category.
Step 2A prong one: 
The limitation of “automatically detecting and anticipating that an additional machine learning experiment may be needed after a first experiment workflow is executed”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with/without pen and paper.  That is, other than reciting “using one or more processor”, nothing in the claim element precludes the step from practically being performed in the mind. The detection and anticipation are recited in high level without any specifics such that one can detect/anticipate an additional machine learning experiment may be needed a by simple observation/anticipation. 
Similarly, the limitation of “automatically identifying and connecting modules for the additional experiment workflow”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than reciting “using one or more processor”, nothing in the claim element precludes the step from practically being performed in the mind with/without pen and paper. The identification and connection of additional workflow are recited in high level without any specifics such that one can identify/connect additional workflow in the mind or with the help of pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A prong Two: This judicial exception is not integrated into a practical application. The claim contains the following additional element – 1) “automatically prompting a user that an additional experiment workflow may be needed, based on specific criteria associated with a first 
However, such additional elements represent mere data gathering and insignificant extra-solution activity.  Furthermore, the processor and storage device are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Even when view in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of using a processor/storage amounts to no more than mere instructions to apply the exception using a generic computer component. The addition element of input is mere data gathering that is recited at a high level of generality.  The addition element of displaying/output is mere insignificant extra-solution activity. Furthermore, and as disclosed in the specification, data gathering and using a predictive model (i.e. displaying result) is well known in the art (See [0002]). These additional elements remain insignificant extra solution activity even upon reconsideration.  As such, these additional elements do not provide an inventive concept. The claim is not patent eligible.


Claim 2: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
The limitation of “automatically reconfiguring the first experiment workflow comprises identifying and removing irrelevant portions of the first experiment workflow”, as drafted, is a 
Step 2A prong Two: This judicial exception is not integrated into a practical application. The claim does not contain additional element. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 3: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
The limitation of “wherein the first experiment workflow is a training experiment workflow and wherein the additional experiment workflow is a scoring experiment workflow that comprises a fully trained experiment workflow, such that the fully trained experiment workflow is created only upon receiving the input from the user confirming that the additional experiment workflow is to be created”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with/without pen and paper.  
Step 2A prong Two: This judicial exception is not integrated into a practical application. The claim does not contain additional element. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 4: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
The limitation of “wherein the specific criteria associated with the first experiment comprises the existence of both an algorithm and a training module”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with/without pen and paper.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 5: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
Step 2A prong Two: The claim contains the following additional element – populating and creating elements for web service deployment in the second experiment workflow. However, such additional elements represent field of use.  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 6: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
Step 2A prong Two: The claim contains the following additional element – receiving user input approving the second experiment workflow and as a result, automatically deploying the workflow to a live web operation. However, such additional elements represent field of use.
 Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 7: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
The limitation of “allows a user to toggle the additional experiment workflow between an connected mode and a disconnected mode”, as drafted, is a process that, under its broadest 
Step 2A prong Two: The claim contains the following additional element –displaying a user interface element. However, such additional element represents represent field of use.  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

Claim 8: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
Step 2A prong Two: The claim contains the following additional element –wherein displaying to the user the first experimental workflow transitioning from the first experiment workflow to the additional experiment workflow comprises displaying an animation highlighting the transition. However, such additional element represents represent field of use.  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 9: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
Step 2A prong Two: The claim contains the following additional element – displaying addition visual cues indicating what has happened to transition the first experiment workflow to the additional experiment workflow. However, such additional element represents field of use.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 10: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.

Step 2A prong Two: The claim contains the following additional element –filter module. However, such additional element represents field of use.  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 11: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
The limitation of “a manipulation module, wherein prior to running the first experiment workflow, the manipulation module transforms a data set to be used during the first experiment by applying one or more of an Add Column, Add Row, Group Categorical Values, Indicator Value, Join, Metadata Editor, Missing Values Scrubber, Project Columns, or Remove Duplicate Rows function.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with/without pen and paper.  
Step 2A prong Two: The claim contains the following additional element –manipulation module. However, such additional element represent field of use.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 12: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.

Step 2A prong Two: The claim contains the following additional element –manipulation module. However, such additional element represent field of use.  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 13: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
The limitation of “wherein the additional experiment workflow is a consolidation of the first experiment workflow that omits at least some elements from the first experiment workflow.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with/without pen and paper.  
Step 2A prong Two: This judicial exception is not integrated into a practical application. The claim does not contain additional element. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 14: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
The limitation of “wherein displaying to the user the first experimental workflow transitioning from the first experiment workflow to the additional experiment workflow comprises displaying an animation with unnecessary elements from the first experiment workflow being shown floating off screen.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with/without pen and paper.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 15: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
The limitation of “the specific criteria being first specific criteria, the automatic user prompt being a first automatic user prompt, input from the user being first input from the user, and the additional experiment workflow being a first additional experiment workflow, wherein after successfully running a third experiment workflow, and in response to detecting the second specific criteria associated with the first experiment workflow, the method further includes: automatically prompting a user with a second automatic user prompt that creation of a second additional experiment workflow may be needed; receiving input from the user denying that the second additional experiment workflow is to be created; and as a result of input from the user denying that the second additional experiment workflow is to be created, refraining from creating the second additional experiment workflow.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with/without pen and paper.  
Step 2A prong Two: The claim contains the following additional element –receiving user input, automatically prompting a user. However, such additional element represent field of use. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 16: Step 1: the claim is directed to statuary category.
Step 2A prong one: 

Similarly, the limitation of “identifying components in the training experiment for a scoring experiment”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind with/without pen and paper. The identification is recited in high level without any specifics such that one can identify component in the mind or with the help of pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A prong Two: This judicial exception is not integrated into a practical application. The claim contains the following additional element – 1) “automatically prompting a user with an automatic user prompt that creation of scoring experiment may be needed, based at least in part on detecting the identified specific elements associated with the training experiment workflow”;  2) “using the components to create the scoring experiment”.
However, such additional elements represent mere data gathering and insignificant extra-solution activity.  Furthermore, the processor and storage device are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Even when view in combination, these additional elements do not integrate the 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of using a processor/storage amounts to no more than mere instructions to apply the exception using a generic computer component. The addition element of input is mere data gathering that is recited at a high level of generality.  The addition element of displaying/output is mere insignificant extra-solution activity. Furthermore, and as disclosed in the specification, data gathering and using a predictive model (i.e. displaying result) is well known in the art (See [0002]). These additional elements remain insignificant extra solution activity even upon reconsideration.  As such, these additional elements do not provide an inventive concept. The claim is not patent eligible.

Claim 17: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
Step 2A prong Two: The claim contains the following additional element – presenting a graphical representation of consolidation and/or elimination of the identified components. However, such additional element represents field of use.  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 18: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
Step 2A prong Two: The claim contains the following additional element – wherein the graphical representation is an animation. However, such additional element represents represent field of use.


Claim 19: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
Step 2A prong Two: The claim contains the following additional element – adding components to the scoring experiment for web service deployment. However, such additional elements represent field of use.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 20: Step 2A prong one: claim is directed to abstract idea from incorporating deficiency of independent claim.
Step 2A prong Two: The claim contains the following additional element – automatically deploying the web service deployment with the components. However, such additional elements represent field of use.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13, 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chong et al (“Collaborative Analytics with Genetic Programming for Workflow Recommendation” 2013)
1. A system comprising: 
one or more processor (See e.g. fig.1 on collaborative analytics recommender system. Examiner Note: computer system inherently has one or more processor); and 
one or more storage device (See e.g. fig.1 on collaborative analytics recommender system recommender system. Examiner Note: computer system inherently has one or more storage device) having stored executable instructions which are executable by the one or more processor for causing the system to implement a method for automatically detecting and anticipating that an additional machine learning experiment may be needed after a first experiment workflow is executed (See e.g. Fig.1 and Fig. 3 on workflow recommender and workflow optimizer.  See e.g. pg. 658 optimizations are performed when needed. Examiner note: that means optimization (i.e. additional experiment) is anticipated after workflow recommender (i.e. first experiment) is finished), wherein the method includes: 
automatically prompting a user that an additional experiment workflow may be needed, based on specific criteria associated with a first experiment workflow (See e.g. Fig. 1 on workflow optimizer.  See e.g. abstract on matches analytic needs (i.e. criteria));
 receiving input from the user confirming the additional experiment workflow (See e.g. Fig. 1 on workflow optimizer.  See e.g. pg. 658 optimizations are performed when needed. Examiner note: that means optimization is perform when the user confirm it is needed).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

as a result of receiving input from the user confirming the additional experiment workflow, reconfiguring the first experiment workflow, including automatically identifying and connecting modules for the additional experiment workflow (See e.g. Fig. 4-5 on selection, mutation, crossover.  Examiner Note: mutation/crossover resulted in new connection) ; and 
displaying to the user the first experimental workflow transitioning from the first experiment workflow to the additional experiment workflow (See e.g. Fig 1-4. See also pg. 658 on using the GUI to drag and drop workflow creation.  Examiner note: that means the transition is being displayed to the user during the creation process).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


2. The system of claim 1, wherein automatically reconfiguring the first experiment workflow comprises identifying and removing irrelevant portions of the first experiment workflow 

3. The system of claim 1 wherein the first experiment workflow is a training experiment workflow (See e.g. Fig.1 and 3 on training datasets and stock workflows) and wherein the additional experiment workflow is a scoring experiment workflow  that comprises a fully trained experiment workflow (See e.g. Fig. 4 on evaluation and production of optimal workflow.  Examiner Note: optimal workflow is fully trained), such that the fully trained experiment workflow is created only upon receiving the input from the user confirming that the additional experiment workflow is to be created (See e.g. pg. 658 optimizations are performed when needed. Examiner note: that means the fully trained experiment workflow (i.e. optimization) is created only upon receiving the input from the user confirming that the additional experiment workflow is to be created (when needed)).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


4. The system of claim 1 wherein the specific criteria associated with the first experiment comprises the existence of both an algorithm and a training module (See e.g. Fig. 3 on training stock workflow. Pg. 659 on classifier algorithms and preprocessing).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


13. The system of claim 1, wherein the additional experiment workflow is a consolidation of the first experiment workflow that omits at least some elements from the first experiment workflow (See e.g. Fig. 5 on mutation and crossover.  Examiner Note: mutation/crossover resulted in new connection and therefore omitting old elements/workflows).
  

15. The system of claim 1, the specific criteria being first specific criteria, the automatic user prompt being a first automatic user prompt, input from the user being first input from the user, and the additional experiment workflow being a first additional experiment workflow, wherein after successfully running a third experiment workflow, and in response to detecting the second specific criteria associated with the first experiment workflow, the method further includes: automatically prompting a user with a second automatic user prompt that creation of a second additional experiment workflow may be needed; receiving input from the user denying that the second additional experiment workflow is to be created; and as a result of input from the user denying that the second additional experiment workflow is to be created, refraining from creating the second additional experiment workflow (See e.g. Fig. 1 and Fig. 4 on repeating the workflow optimization.  Examiner note: new cycle reads on third workflow. See also e.g. pg. 658 optimizations are performed when needed. Examiner note: that means no optimization is being performed when the user deny it (i.e. when not needed)).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


16. A system for creating a scoring experiment from a training experiment, the system comprising: 
one or more processors (See e.g. fig.1 on collaborative analytics recommender system. Examiner Note: computer system inherently has one or more processor); and 
one or more computer-readable media (See e.g. fig.1 on collaborative analytics recommender system recommender system. Examiner Note: computer system inherently has one or more computer-readable media), wherein the one or more computer-readable media comprise computer-executable instructions that when executed by at least one of the one or more processors cause the system to perform a method that includes: 
in response to detecting specific criteria associated with a first experiment workflow, identifying specific elements of the training experiment (See e.g. Fig. 1 on workflow optimizer.  See e.g. abstract on matches analytic needs (i.e. specific elements).  See Fig. 3 on training/learning); 
automatically prompting a user with an automatic user prompt that creation of scoring experiment may be needed, based at least in part on detecting the identified specific elements associated with the training experiment workflow (See e.g. Fig. 1 on workflow optimizer.  See e.g. pg. 658 optimizations are performed when needed. Examiner note: that means optimization 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein the automatic user prompt is presented at a user interface concurrently with at least a portion of the first experiment workflow (See e.g. Fig. 2); 
identifying components in the training experiment for a scoring experiment (See e.g. Fig. 1-4 on identifying top n workflow); and 
using the components to create the scoring experiment (See e.g. Fig. 1-4 on using the top n workflow to create workflow optimization (i.e. scoring experiment)).

17. The system of claim 16, wherein the method further includes presenting a graphical representation of consolidation and/or elimination of the identified components (See e.g. Fig 1-4. See also pg. 658 on using the GUI to drag and drop workflow creation.  Examiner note: that means the consolidation/elimination is being displayed to the user during the creation process).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


18. The system of claim 17, wherein the graphical representation is an animation (See e.g. Fig 1-4. See also pg. 658 on using the GUI to drag and drop workflow creation.  Examiner note: drag and drop is considered an animation).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (“Collaborative Analytics with Genetic Programming for Workflow recommendation” 2013) in view of Fan et al (“Designing Contextualized Workflows in the Cloud” 2013)
5. Chong disclosed deploying the optimized workflow (see e.g. section IIA on user applying/deploying recommend workflow), but fail to disclose populating and creating elements for web service deployment in the second experiment workflow.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

populating and creating elements for web service deployment in the second experiment workflow (See e.g. workflow as a service; section III on building (i.e. populating) best cloud workflow). 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, having the teachings of Chong and Fan before him/her before the effective filing date of the claimed invention, to modify workflow recommendation system of Chong to incorporate workflow platform of Fan.
Given the advantage of improved cloud workflow service using Fan’s user-oriented paradigm (See e.g. abstract), one having ordinary skill in the art would have been motivated to make this obvious modification.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


6. Chong disclosed receiving user input approving the second experiment workflow and as a result, automatically deploying the workflow (see e.g. section IIA on user applying/deploying recommend workflow), but fail to disclose automatically deploying the workflow to a live web operation.  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Fan disclose workflow system (thereby in same field of endeavor) and further disclose automatically deploying the workflow to a live web operation (See e.g. workflow as a service; section III on building (i.e. populating) best cloud workflow. Examiner Note: any web service in operation/deployed are “live”). 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, having the teachings of Chong and Fan before him/her before the effective filing date of the claimed invention, to modify workflow recommendation system of Chong to incorporate workflow platform of Fan.
Given the advantage of improved cloud workflow service using Fan’s user-oriented paradigm (See e.g. abstract), one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 19-20 are drawn to claims above and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
Claims 7-9, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (“Collaborative Analytics with Genetic Programming for Workflow Recommendation” 2013) in view of Moriarty et al (US 2007/0143736 A1)	7. Maoriarty disclose allows a user to toggle the additional experiment workflow between an connected mode and a disconnected mode (See e.g. [0014]-[0019] on drag and drop to link (connect) and/or unlink (disconnect)). 
It would have been obvious to one having ordinary skill in the art, having the teachings of Chong and Moriarty before him/her before the effective filing date of the claimed invention, to modify workflow recommendation system of Chong to incorporate workflow platform of Moriarty.
Given the advantage of significantly lower software development and training cost (See e.g. [0022]), one having ordinary skill in the art would have been motivated to make this obvious modification.
8. Moriarty disclose wherein displaying to the user the first experimental workflow transitioning from the first experiment workflow to the additional experiment workflow comprises displaying an animation highlighting the transition (See e.g. [0017]).  Same motivation applies.

9. Moriarty disclose display addition visual cues indicating what has happened to transition the first experiment workflow to the additional experiment workflow (See e.g. [0017]).  Same motivation applies.

14. Moriarty disclose wherein displaying to the user the first experimental workflow transitioning from the first experiment workflow to the additional experiment workflow comprises displaying an animation with unnecessary elements from the first experiment workflow being shown floating off screen (See e.g. [0017]).  Same motivation applies.



Claim Rejections - 35 USC § 103
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (“Collaborative Analytics with Genetic Programming for Workflow Recommendation” 2013) in view of Ahmed et al (“Dynamic Approach for Data Scrubbing Process” 2010)
10. Chong disclosed data preprocessing (see e.g. section I), but fail to disclose a filter module, wherein prior to running the first experiment workflow, the filter module transforms a data set to be used during the first experiment by applying one or more of an Apply, FIR, IIR, Median, Moving Average, Threshold, or User Defined filter.
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Ahmed disclose data preprocessing/scrubbing (thereby in same field of endeavor) and further disclose a filter module, wherein prior to running the first experiment workflow, the filter module transforms a data set to be used during the first experiment by applying one or more of an Apply, FIR, IIR, Median, Moving Average, Threshold (See e.g. section V-E), or User Defined filter (See e.g. section V on user defined rules).


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


It would have been obvious to one having ordinary skill in the art, having the teachings of Chong and Fan before him/her before the effective filing date of the claimed invention, to modify preprocessing system of Chong to incorporate data scrubbing of Ahmed.
Given the benefit of accurate data (See e.g. abstract), one having ordinary skill in the art would have been motivated to make this obvious modification.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

11. Ahmed disclose the system of claim 1, further comprising: a manipulation module, wherein prior to running the first experiment workflow, the manipulation module transforms a data set to be used during the first experiment by applying one or more of an Add Columns, Add Rows, Group Categorical Values, Indicator Values, Join, Metadata Editor, Missing Values Scrubber  (See e.g. section 1), Project Columns, Remove Duplicate Rows function (See e.g. section 1).  Same motivation applies.




    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


12. Ahmed disclose the system of claim 11, wherein the manipulation module applies the Missing Values Scrubber (See e.g. section 1).  Same motivation applies.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al (“Recommend-As-You-Go: A Novel Approach Supporting Services-Oriented Scientific Workflow Reuse” 2011) disclose workflow management tool and recommendation (See e.g. abstract and Fig. 4)



	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/            Primary Examiner, Art Unit 2127